Citation Nr: 0625095	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 22, 1977, rating decision denying entitlement to 
service connection for the cause of the veteran's death.

2.  Whether there was CUE in a July 12, 1984, rating decision 
denying entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Esq.


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1968.  

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the RO.

In June 2004, the appellant testified at a hearing before a 
hearing officer the RO.


FINDINGS OF FACT

1.  By an April 1977 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant did not initiate an appeal.

2.  The appellant failed to set forth allegations of error of 
fact or law in the April 1977 rating decision, thereby 
failing to satisfy the pleading requirements for CUE.

3.  By July 1984 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant did not initiate an appeal.

4.  The appellant failed to set forth allegations of error of 
fact or law in the July 1984 rating decision, thereby failing 
to satisfy the pleading requirements for CUE.


CONCLUSIONS OF LAW

1.  The rating decision of April 1977, by which the RO denied 
service connection for the cause of the veteran's death, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.200, 20.201, 20.202, 20.302, 20.1103 (2005).

2.  The appellant has failed to raise a valid claim of clear 
and unmistakable error in the final April 1977 rating 
decision.  38 C.F.R. § 3.105(a) (2005); Simmons v. Principi, 
17 Vet. App. 104 (2005).

3.  The rating decision of July 1984 rating decision, by 
which the RO denied service connection for the cause of the 
veteran's death, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.202, 20.302, 
20.1103 (2005).

4.  The appellant has failed to raise a valid claim of clear 
and unmistakable error in the final July 1984 rating 
decision.  38 C.F.R. § 3.105(a) (2005); Simmons v. Principi, 
17 Vet. App. 104 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000, which, among other things, modified 
VA's duty to provide notice and assistance to those seeking 
VA benefits, is not applicable to claims, such as the ones on 
appeal herein, for revision or reversal of a final decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).

This appeal arises out of the appellant's claim that there 
was CUE in April 1977 and July 1984 rating decisions by which 
the RO denied service connection for the cause of the 
veteran's death.  Essentially, the appellant contends that 
the rating decisions were not properly based on the evidence 
in the record, and that the RO failed to properly develop the 
record, particularly by not obtaining all of the veteran's 
service medical records and VA medical records at the time of 
the decisions.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  In the present appeal, the appellant was notified of 
the April 1977 and July 1984 rating decisions and her 
appellate rights.  Regarding the latter, the Board infers 
notice, as the appellant has referred to that rating decision 
on numerous occasions, and is presumed, therefore, to have 
knowledge of it.  She did not initiate an appeal as to either 
decision, and those decisions became final.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  
Consequently, these decisions are accepted as correct, in the 
absence of CUE.  See 38 C.F.R. § 3.105(a).

The essence of a CUE claim is that it is a collateral attack 
on an otherwise final rating decision by a VA RO.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  In order for 
there to be a valid claim of CUE, there must have been an 
error in the prior adjudication of the claim.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  The 
claimant must assert more then a disagreement as to how the 
facts were weighed or evaluated, and if the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed or amended.  Id.; see also 38 C.F.R. § 
3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) defines a determination of CUE in a prior 
adjudication to mean that: (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) "a determination that there was [CUE] must be 
based on the record and the law that existed at the time of 
the prior ... decision."  Russell, 3 Vet. App. at 313-14.

CUE is distinguishable from a difference of opinion, or the 
misinterpretation of facts.  38 C.F.R. § 3.105(b); see 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has described CUE as follows:

[I]t is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, [CUE] ...  If 
a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error ... that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally attacked 
[as with CUE claims], the presumption is even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id. at 44.

The laws and regulations governing service connection at the 
time of the April 1977 and July 1984 are essentially the same 
as those that are currently in effect.  See 38 U.S.C.A. § 
1110 (West 2002).  Generally, to establish service connection 
for a claimed disability the evidence must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service; and for 
certain chronic diseases, such as malignant tumors, a 
presumption of service connection arises if such disorders 
are manifested to a degree of 10 percent within one year 
after separation from service.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (as in effect in 1977, 1984, and 2005).

Regarding service connection for the cause of the veteran's 
death, benefits may be awarded to a veteran's surviving 
spouse for death resulting from a service-connected 
disability.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312(a) (as in effect in 1977, 
1984, and 2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.

A review of the facts of this case reveals that the veteran 
had active military service from February 1966 to February 
1968.  In an April 22, 1977, rating decision, the RO denied 
the appellant's claim of service connection for the cause of 
the veteran's death.  Evidence reviewed by the RO at the time 
of this decision included some service medical records that 
did not reflect bladder cancer and the death certificate 
indicating that the primary cause of death was generalized 
carcinomatosis due to or as a consequence of carcinoma of the 
urinary bladder removed in 1970.  As will be discussed in 
further detail below, the Board notes that further service 
medical records, VA terminal records, and the VA autopsy 
report were not associated with the claims file at this time.  
It is pointed out, as well, that not all of the veteran's 
service medical records were associated with the claims 
folder at the time of the April 1977 decision.  

In its July 12, 1984, rating decision, the RO again denied 
the appellant's claim of service connection for cause of the 
veteran's death.  Additional evidence considered by the RO 
included the remainder of the veteran's service medical 
records that did not reflect a diagnosis of bladder cancer.

Subsequent to the July 1984 rating decision, the RO received 
VA terminal treatment records reflecting that the veteran 
presented with abdominal pain in February 1977 and that, 
while in the hospital, he gave a history of bladder problems 
from 1965 to the first diagnosis of bladder cancer in 1969; 
the VA autopsy report reflecting, in pertinent part, 
transitional cell carcinoma of the bladder, metastases into 
the lungs, liver, lymph nodes, and prostate; private medical 
treatment record showing the initial September 1969 diagnosis 
of transitional cell papillary tumors of the bladder 
overlying the right ureteral orifice and June 1971 total 
cystectomy; an August 1996 private medical opinion of J.W. 
Faulkner, M.D. reflecting that the size of the tumor 
discovered and removed in September 1969 indicated a 
possibility that the tumor was present before February 1969 
but that a precise opinion could not be given as the rate of 
development of tumors was impossible to determine; and a 
September 1998 opinion of N. Tregubov, M.D., a private 
physician, who concurred with Dr. Faulkner and indicated that 
although the veteran's bladder cancer was diagnosed 
approximately 18 months after separation, it was likely 
present within a year of separation.

Based chiefly on the August 1996 opinion of Dr. Faulkner but 
also considering the veteran's reports of bladder problems 
since 1965, the Board granted service connection for the 
cause of the veteran's death in an April 1999 decision.  The 
Board indicated that the evidence was not conclusively in the 
appellant's favor but that it was at least in relative 
equipoise as to whether the veteran's bladder cancer, the 
cause of his demise, was present before February 1969, 
namely, within one year of separation.  As such, the Board 
concluded that service connection for the cause of the 
veteran's death was warranted.  38 C.F.R. § 3.312; see also 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The appellant's grounds for asserting that the April 1977 and 
July 1984 rating decisions constituted CUE are outlined in 
several briefs and in testimony and argument presented at the 
June 2004 personal hearing.  Essentially, she asserts that 
the law and facts as they were known in 1977 and 1984 were 
misapplied or ignored.  The appellant's attorney pointed out 
several instances of in-service treatment for genitourinary 
complaints.  The appellant's attorney correctly noted no 
other pertinent information in the service medical records 
and that all bodily systems were found to be normal on 
separation.  The appellant's attorney argued that had the RO 
obtained and reviewed the veteran's terminal records that 
showed bladder cancer since 1969 along with the VA autopsy 
report reflecting the size of the tumor and the genitourinary 
problems in service, the RO would have or should have arrived 
at the same conclusion reached by Dr. Faulkner in August 
1996.

For reasons explained below, the Board finds that there was 
no CUE in the April 1977 and July 1984 rating decisions.

To the extent that the appellant is arguing that the RO 
failed in its duty to assist in failing to obtain all service 
medical records before issuing the April 1977 rating decision 
and failing to obtain terminal VA treatment records and the 
VA autopsy regarding when issuing both rating decisions at 
issue herein, the Board notes that a "breach of the duty to 
assist cannot form the basis for a claim of CUE."  Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  Thus, this argument 
fails, and CUE in the April 1977 and July 1984 rating 
decisions is not found on that basis.

Even if the Board were to conclude that the RO breached its 
duty to assist, the appellant has not demonstrated that any 
error in not associating these records with the claims folder 
prior to adjudicating the claim was the kind of error that 
was CUE on its face.  In other words, she has not provided 
persuasive reasons as to how the error would have resulted in 
a manifestly different outcome.  See Fugo, 6 Vet. App. at 43-
44 (concluding that "[e]ven where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable").  The Board notes that 
none of the foregoing records reflect conclusively that the 
veteran's ultimately fatal bladder cancer originated in 
service or within one year of separation.  The Board 
observes, furthermore, that the veteran's own reports of 
bladder problems since 1965 do not in themselves constitute 
competent evidence of bladder cancer in service or within one 
year of separation.  See e.g., See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (holding that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5Vet. App. 458, 461 (1993) 
(holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

In as much as the appellant is arguing that the RO erred in 
determining that the veteran's bladder cancer did not 
originate in service or within one year thereof, as suggested 
as a possibility by Dr. Faulkner, this amounts to a 
difference of opinion, rather than an obvious error, and is 
also not a basis for CUE.  See 38 C.F.R. § 3.105(b); 
Thompson, 1 Vet. App. at 253.

With respect to the appellant's apparent contention that 
there was enough evidence of record at the time of the April 
1977 and July 1984 rating decisions, this is essentially an 
argument that the evidence was not weighed properly, and CUE 
is a type of error that is undebatable, and which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Russell, 3 Vet. App. at 313-14.  The 
appellant has not pointed to an error in the relevant rating 
decisions that "undebatably" would have changed the outcome 
of the decision had it not been made.  Disagreement with how 
the RO interpreted or weighed the facts does not constitute 
CUE.  Indeed, the Board notes that the opinions of Drs. 
Faulkner and Tregubov do not reflect certainty regarding the 
time of onset of the veteran's bladder cancer.  Thus, even in 
these opinions had been available in 1977 or 1984, they may 
not have changed the outcome of the April 1977 and July 1984 
rating decisions.  As mentioned above, in granting service 
connection for the cause of the veteran's death in April 
1999, the Board weighed the evidence and decided in the 
appellant's favor.  The RO, had it been in the possession of 
this information, may well have weighed the evidence 
differently.  The manner in which evidence is weighed cannot 
form the basis for CUE.  Id.

In conclusion, the Board finds that the RO's April 1977 and 
July 1984 rating decisions were reasonably supported by the 
evidence then of record, and VA laws and regulations then in 
effect.  The Board acknowledges that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  However, as explained above, the 
terminal medical records and the VA autopsy report do not 
compel the conclusion that the veteran's bladder cancer 
originated in service or within a year of separation from 
service.

In April 1977, the RO reviewed the evidence of record that 
showed that the veteran died of generalized carcinomatosis 
due to carcinoma of the urinary bladder as well as a normal 
separation medical examination report and determined that the 
evidence did not reflect any association between the 
veteran's bladder cancer and service and that service 
connection for the cause of the veteran's death, therefore, 
was not warranted.  In July 1984, the RO determined that the 
evidence of record still did not support a determination that 
service connection was warranted for the cause of the 
veteran's death based on essentially the same evidence 
available in April 1977.  Both decisions are the product of 
sound reasoning, and they are consistent with the evidence 
then of record and the law then in effect.  The Board 
emphasizes that private treatment records indicating the date 
of diagnosis of bladder cancer and the private medical 
opinions cited herein were not available to the RO when it 
rendered the rating decisions at issue herein.

Based upon the foregoing, the decisions are presumed correct.  
See 38 C.F.R. § 3.105(a); Fugo, supra.  The appellant's 
allegations point to disagreement with how the facts were 
weighed by the RO, but do not point to a legal, or 
undebatable, error.  The Board also finds that any "error" 
involved in the April 1977 and July 1984 rating decisions 
does not compel the conclusion that the result would have 
been manifestly different but for the alleged error.  In 
other words, even if the RO had associated with the claims 
file the complete set of service medical records, VA terminal 
treatment records, and the VA autopsy report, it is highly 
speculative that this would have led to a grant of service 
connection for the cause of the veteran's death for even the 
private medical opinions that followed did not reflect 
conclusive evidence of time of onset of the veteran's bladder 
cancer.  As such, the Board finds no evidence of CUE in 
either the April 1977 or July 1984 rating decisions, which 
denied entitlement to service connection for the cause of the 
veteran's death, and the appeal is denied.


ORDER

The April 1977 rating decision, which denied entitlement to 
service connection for the cause of the veteran's death, was 
not clearly and unmistakably erroneous, and this appeal is 
dismissed without prejudice.

The July 1984 rating decision, which denied entitlement to 
service connection for the cause of the veteran's death, was 
not clearly and unmistakably erroneous, and this appeal is 
dismissed without prejudice.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


